office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number info release date conex-128220-05 cc ita b07 uil the honorable herb kohl united_states senate washington d c dear senator kohl this letter responds to your e-mail to ----------------------- governmental liaison dated date on behalf of ----------------------- comptroller of ------------------------- he asked for a breakdown of the cents per mile standard business mileage rate and whether he could get a copy of the independent study report used to set the rate the independent study --------------------- referred to is an annual study of the fixed and variable costs of operating an automobile an independent_contractor who is an expert in the cost analysis of business use of automobiles conducts the study we use to publish various standard mileage rates for the tax_year ------- we used the study to establish the standard business mileage rate of cents per mile which represents the operating and fixed costs of using an automobile the medical and moving standard mileage rate of cents per mile which represents only an automobile’s operating costs and the depreciation cost of cents per mile the text of any written_determination and any background_file_document relating to a written_determination is open to public inspection see sec_6110 of the internal_revenue_code the code however we cannot disclose trade secrets and privileged or confidential commercial or financial information obtained from a person sec_6110 of the code a court decision stated that the methodology used to conduct the study which is in the annual standard business mileage rate report provided to the internal_revenue_service is a trade secret within the meaning of sec_6110 therefore the annual standard mileage rate report is exempt from disclosure under sec_6110 because disclosure of the report would reveal the methodology the contractor uses as a result we cannot provide ---------------------a copy of the standard mileage rate independent study report or any further information on the breakdown of the standard mileage rate beyond that published in the annual revenue_procedure i hope that this information will assist you in responding to --------------------- if we can be of any further assistance please contact me at ------------------- sincerely robert m brown associate chief_counsel income_tax accounting
